DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/07/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedard et al., (Bedard hereafter) (US 2016/0147078 A1).
With respect to Claim 1, Bedard discloses a multifocal display device (title and abstract), the multifocal display device comprising: a focus tunable lens (130, Figure 1a); a controller (140, Figure 1a) configured to selectively tune a focus of the focus tunable lens to a plurality of N focal planes (six focal planes, ¶[0022]) during a frame period (60 frames per second (fps), ¶[0022]), the focal planes (focal planes, ¶[0022]) having indices 1 to N (1 to 6, ¶[0046]) assigned thereto in increasing (staircase waveform, ¶[0046]) or decreasing order (staircase waveform, ¶[0046]) of the focal planes' focal distances (¶[0046]), a storage storing (data storage system, ¶[0062]) a plurality of focal plane groups (monotonically ascending or monotonically descending, ¶[0047]), each group comprising the plurality of focal planes (focal planes, ¶[0022]) in a different sequence (focal plane orders (1, 3, 5 or 6, 4, 2, or etc.,¶[0047]), wherein the controller (140, Figure 1a) is configured to select a first group (monotonically ascending, ¶[0047]) of the focal plane groups, and tune, during a first frame period (wherein the group comprising the focal planes in the following order 1, 3, 5, 6, 4, 2 will be selected for one frame period, ¶[0047] and Figure 5), the focus of the focus tunable lens (130, Figure 1a) to each one of the focal planes (focal planes, ¶[0022]) in the first group (monotonically ascending, ¶[0047]) according to the corresponding sequence, wherein the controller (140, Figure 1a) is configured to select a second group (monotonically descending,¶[0047]) from the focal plane groups allowed by a selection rule (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5), and to tune, during a second frame period (wherein the same group will be selected during a second frame period, ¶[0047] and Figure 5), the focus of the focus tunable lens (130, Figure 1a) to each one of the focal planes (focal planes, ¶[0022]) in the second group (monotonically descending,¶[0047]) according to the corresponding sequence, and wherein the selection rule (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5) comprises that an index difference between a last focal plane of the focal planes (focal planes, ¶[0022]) in the sequence of the first group (monotonically ascending, ¶[0047]) and a first focal plane (the first of six focal planes, ¶[0022]) of the focal planes (focal planes, ¶[0022]) in the sequence of the second group (monotonically descending,¶[0047]) is 0 or 1 or 2 (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5).
With respect to Claim 2, Bedard further discloses wherein the selection rule comprises that the index difference between the last focal plane in the sequence of the first group (monotonically ascending, ¶[0047]) and the first focal plane (the first of six focal planes, ¶[0022]) in the sequence of the second group (monotonically descending,¶[0047]) is 1 or 2 (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5).
With respect to Claim 11, Bedard further discloses wherein the controller (140, Figure 1a) is configured to tune the focus of the focus tunable lens (130, Figure 1a) by applying a control signal (focus control and f/# control, ¶[0043]) of different values (fast modulated LEDs or LC shutters for illumination control, ¶[0043]) for each focal plane index (focus control and f/# control, ¶[0043]).
With respect to Claim 12, Bedard further discloses wherein the controller (140, Figure 1a) is configured to select the first focal plane group (the first of six focal planes, ¶[0022]) randomly from the plurality of focal plane groups (monotonically ascending or monotonically descending, ¶[0047]), if no other focal plane group was selected before the first focal plane group (the first of six focal planes, ¶[0022]).
With respect to Claim 13, Bedard further discloses wherein the controller (140, Figure 1a) is configured to select the first focal plane group (the first of six focal planes, ¶[0022]) from the focal plane groups (six focal planes, ¶[0022]) allowed by the selection rule (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5), if another focal plane group was selected before the first focal plane group (the first of six focal planes, ¶[0022]).
With respect to Claim 14, Bedard discloses a method for providing a multifocal display, the method comprising: selectively tuning a focus of a focus tunable lens (130, Figure 1a) to a plurality of N focal planes (six focal planes, ¶[0022]) during a frame period (60 frames per second (fps), ¶[0022]), the focal planes (focal planes, ¶[0022]) having indices 1 to N (1 to 6, ¶[0046]) assigned thereto in increasing or decreasing order of the focal planes' focal distances, storing a plurality of focal plane groups (monotonically ascending or monotonically descending, ¶[0047]), each focal plane group of the focal plane groups including the plurality of focal planes (focal planes, ¶[0022]) in a different sequence, wherein the selectively tuning comprises: selecting a first focal plane group (the first of six focal planes, ¶[0022]) of the focal plane groups, and tuning, during a first frame period (wherein the group comprising the focal planes in the following order 1, 3, 5, 6, 4, 2 will be selected for one frame period, ¶[0047] and Figure 5), the focus of the focus tunable lens (130, Figure 1a) to each one of the focal planes (focal planes, ¶[0022]) in the first group (monotonically ascending, ¶[0047]) according to the corresponding sequence, and selecting a second group (monotonically descending,¶[0047]) from the focal plane groups allowed by a selection rule (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5), and tuning, during a second frame period (wherein the same group will be selected during a second frame period, ¶[0047] and Figure 5), the focus of the focus tunable lens (130, Figure 1a) to each one of the focal planes (focal planes, ¶[0022]) in the second group (monotonically descending,¶[0047]) according to the corresponding sequence, wherein the selection rule (wherein the index difference between the last focal plane of the first group and the first focal plane of the second group is 1, Figure 5) comprises that an index difference between a last focal plane of the focal planes (focal planes, ¶[0022]) in the sequence of the first group (monotonically ascending, ¶[0047]) and a first focal plane (the first of six focal planes, ¶[0022]) of the focal planes (focal planes, ¶[0022]) in the sequence of the second group (monotonically descending,¶[0047]) is 0 or 1 or 2.
With respect to Claim 15, Bedard further discloses a non-transitory computer-readable medium (mass storage device for storing files, ¶[0062]) comprising a program code (computer program, ¶[0062]) for controlling a multifocal display device to perform the method of claim 14.


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 3, while Bedard (US 2016/0147078 A1) discloses “the multifocal display device according to claim 1,” Bedard fails to teach or suggest the aforementioned combination further comprising “wherein the selection rule further comprises that a position distance between two focal planes, of the focal planes, of a same index in the concatenated sequences of the first group and the second group, respectively, is between a predetermined minimum allowed distance and a predetermined maximum allowed distance.”
With respect to claims 4 and 5, these claims depend on claim 3 and are allowable at least for the reasons stated supra.
With respect to Claim 6, while Bedard (US 2016/0147078 A1) discloses “the multifocal display device according to claim 1,” Bedard fails to teach or suggest the aforementioned combination further comprising “wherein the controller is configured to select the second focal plane group randomly from the focal plane groups allowed by the selection rule.”
With respect to Claim 7, while Bedard (US 2016/0147078 A1) discloses “the multifocal display device according to claim 1,” Bedard fails to teach or suggest the aforementioned combination further comprising “wherein the controller is configured to select the second focal plane group according to a predefined pattern from the focal plane groups allowed by the selection rule.”
With respect to Claim 8, while Bedard (US 2016/0147078 A1) discloses “the multifocal display device according to claim 1,” Bedard fails to teach or suggest the aforementioned combination further comprising “wherein the controller is configured to select the second focal plane group from the focal plane groups allowed by the selection rule depending on a number of times the first group was so far selected.”
With respect to Claim 9, while Bedard (US 2016/0147078 A1) discloses “the multifocal display device according to claim 1,” Bedard fails to teach or suggest the aforementioned combination further comprising “wherein the first focal plane group is included in the focal plane groups allowed by the selection rule, or the first focal plane group is not included in the focal plane groups allowed by the selection rule.”
With respect to Claim 10, while Bedard (US 2016/0147078 A1) discloses “the multifocal display device according to claim 1,” Bedard fails to teach or suggest the aforementioned combination further comprising “wherein the plurality of focal plane groups comprises one focal plane group for each possible sequence of the plurality of focal planes, for which each individual focal plane of the focal planes appears only once in a focal group of the focal groups and an index difference between two adjacent focal planes of the focal planes in the sequence of the focal plane is 0 or 1 or 2.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        /July 2, 2022/

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872